DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant’s arguments with respect to the prior art rejection(s) of the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9, 18, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 18 both currently depend on canceled claims (i.e. claims 4 and 15 respectively), with claims 8-9 and 19 then further depending on either claims 7 or 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 12-14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al., US 2013/0061266 in view of Hirsch et al., US 2017/0171580 and further in view of Christie et al., US 10,200,761.

Regarding claim 1, Chai discloses a method comprising: 
acquiring user behavior information in a user page at a current moment (system obtains user inputs, i.e. behavior, on a current page at a current moment relating to selection(s); pages 4-5, paragraphs 45-48, and wherein can include explicit user behavior information; page 5, paragraph 49), wherein the user page comprises a plurality of option tags and related information of a preset type of video at the current moment, and each of the plurality of option tags is used to identify one content type of video (Chai; option tags can relate to each one of genre, popularity, and/or relevance; Fig. 6b, see "Genre", "Popularity", and "Relevance", and pages 4-5, paragraphs 47-49); 
determining, according to the user behavior information, related information of a target video that is presented at a next moment (system can utilize inputs, i.e. behavior, 
the related information of the target video, so that the user terminal refreshes the user page according to related information of the target video (determine and update page with corresponding content, i.e. receive targeted video; pages 4-5, paragraphs 45-49 and 54);
wherein the acquiring user behavior information in a user page at a current moment comprises: acquiring a selection instruction of the user at the current moment to select at least one option tag of the plurality of option tags (system obtains user inputs, i.e. on a current page at a current moment relating to selection(s) of tag(s); pages 4-5, paragraphs 45-48); and 
the determining, according to the user behavior information, related information of a target video that is presented at a next moment comprises: determining, according to the content type identified by the selected at least one option tag and the preset type of video, the target video presented at the next moment (based on selection of a tag/option, determined content, i.e. target, can be displayed; pages 4-5, paragraphs 45-49 and 54, and video program provided by a broadcast network, i.e. long/short video; page 3, paragraph 37), wherein the target video is of the preset type and has a content type as same as the content type identified by the selected at least one option tag (video program provided by a broadcast network, i.e. long/short video; page 3, paragraph 37, and wherein based on selection of a tag/option, corresponding content, i.e. target, can be displayed; pages 4-5, paragraphs 45-49 and 54); and

While Chai does disclose different genres (page 4, paragraph 47), Chai does not explicitly disclose displaying different option tags identifying different content types;
video to be pushed to a user terminal, and sending related information to the user terminal; and
acquiring a voice selection operation.
In a related art, Hirsch does disclose video to be pushed to a user terminal, and sending related information to the user terminal (content can be pushed to customer premises equipment, and wherein this includes sending/pushing related/recommended content/information; page 15, paragraph 123, and page 21, paragraph 163, and page 29, paragraph 258, and wherein includes video; page 32, paragraph 278); and 
acquiring a voice selection operation (inputs/selections can be via voice; page 22, paragraph 170, and page 30, paragraph 259).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chai and Hirsch by allowing content/information to be pushed to a user device, as well as inputs to be voice inputs, in order to provide an improved system and method for retrieving data associated with a subscriber and transmitting to customer premises equipment a recommendation of multimedia content (Hirsch; page 1, paragraph 11).
Chai in view of Hirsch does not explicitly disclose displaying different option tags identifying different content types.

determining, according to the content type identified by the selected at least one option tag and the preset type (selection of a specific category such as Sport will update the currently displayed content to display sports, and wherein similar procedures are performed for other category types of content such as Kids and News; col. 25, line 61 - col. 26, line 3, and with videos including highlights/clips, i.e. short/small videos; col. 25, lines 50-51); and
acquiring a voice selection operation (input can be provided with use of voice selections; col. 20, lines 1-3, and col. 34, lines 37-60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chai, Hirsch, and Christie by allowing different types of content to be determined/filtered according to a selection of a displayed option, in order to provide improved media content delivery systems, methods and mechanisms (Christie; col. 1, lines 33-34).

Regarding claim 2, Chai in view of Hirsch and Christie discloses the user page is displayed on the user terminal, and the user page comprises related information of at least one type of video at the current moment (Chai; based on inputs at the current moment, the system displays videos of at least a particular type, such as a genre/category; Fig. 6a, see "Drama", and page 4, paragraph 45).

3, Chai in view of Hirsch and Christie discloses the user page is configured to sequentially display related information of a plurality of types of videos that are fixedly sorted, related information of a plurality of types of videos that are randomly sorted, and related information of a preset type of video (Chai; page can display content which is randomly sorted different genres/types based on recommendation relevance; page 5, paragraph 49, and page can display content which is fixedly sorted, i.e. time ordered, based on various genres, i.e. types, and/or a specific type/genre; pages 4-5, paragraphs 45 and 47, and Fig. 6a, see "Drama", and Fig. 6b, see "Genre" and "Relevance").

Regarding claim 10, Chai in view of Hirsch and Christie discloses the user terminal comprises a television (Chai; device is a television; page 2, paragraph 23).

Claim 12, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a memory (Chai; with memory; page 5, paragraph 57); 
a processor (Chai; with processor; page 5, paragraph 57); and 
a computer program, wherein the computer program is stored in the memory, and the processor executes the computer program (Chai; with stored instructions that are processor executable; pages 5-6, paragraphs 57-58).

13, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 14, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 20, which discloses a non-transitory computer readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.

Claim 21, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.

Regarding claim 22, Chai in view of Hirsch and Christie discloses the option tag comprises at least one of parent-child, food and variety show (Christie; options can include at least Sports, Kids, i.e. parent-child, News, etc.; col. 25, lines 9-18, and Fig. 32, elements 3261, 3262, and 3263, as well as various types of genres, such as dramas, reality, i.e. variety of types of shows, etc.; col. 10, lines 46-47).

Regarding claim 23, Chai in view of Hirsch and Christie discloses the preset type of video is a short video, a long video or a small video (Chai; video program provided by a broadcast network, i.e. long/short video; page 3, paragraph 37, and Hirsch; YouTube videos, i.e. short/small videos; page 32, paragraph 278, and Christie; highlights/clips, i.e. short/small videos; col. 25, lines 50-51).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al., US 2013/0061266 in view of Hirsch et al., US 2017/0171580 and Christie et al., US 10,200,761 and further in view of Mannik et al., US 2004/0006509.

Regarding claim 7, Chai in view of Hirsch and Christie discloses all the claimed limitations of claim 4 (claim 1), as well as time when the plurality of option tags are displayed in the user page is determined (Chai; based on user input/selections, tags can be presented, changed, removed, etc.; pages 4-5, paragraphs 45-49, and Christie; categories, i.e. tags, for types of content can be provided for selection by a user; col. 25, lines 9-18, and Fig. 32, elements 3261, 3262, and 3263).  
Chai in view of Hirsch and Christie does not explicitly disclose displaying according to a number of times the user plays a video through the user page.  
In a related art, Mannik does disclose displaying according to a number of times the user plays a video through the user page (after a user plays a program at least once, i.e. a number of times, tag information can be displayed; page 2, paragraph 11, and page 7, paragraph 87).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chai, Hirsch, Christie, and Mannik by allowing certain content to be displayed after playback of a video, in order to provide an improved system and method for creating and displaying an interactive electronic representation of a corresponding visual media object that can easily associate a traditional visual media object (Mannik; page 2, paragraph 8).

18, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al., US 2013/0061266 in view of Hirsch et al., US 2017/0171580, Christie et al., US 10,200,761 and Mannik et al., US 2004/0006509 further in view of Yoo et al., US 2017/0347154.

Regarding claim 8, Chai in view of Hirsch, Christie, and Mannik discloses all the claimed limitations of claim 7, as well as the plurality of option tags displayed in a user page (Chai; option tags can relate to each one of genre, popularity, and/or relevance; Fig. 6b, see "Genre", "Popularity", and "Relevance", and pages 4-5, paragraphs 47-49, and Christie; categories, i.e. tags, for types of content can be provided for selection by a user; col. 25, lines 9-18, and Fig. 32, elements 3261, 3262, and 3263).  
Chai in view of Hirsch, Christie, and Mannik does not explicitly disclose when a number of times the user plays a video is greater than a preset number of times, tags are periodically displayed.
In a related art, Yoo does disclose when a number of times the user plays a video is greater than a preset number of times, tags are periodically displayed (determining a number of plays for content is greater than a preset threshold, and displaying information in response to the number being greater, i.e. periodically; page 14, paragraphs 288-289, and page 12, paragraph 246, and Fig. 21, elements S711 and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chai, Hirsch, Christie, Mannik, and Yoo by allowing display of certain information based on certain determinations/comparisons, in order to provide an improved system and method for determining user characteristics through a display and to provide a customized service to a user (Yoo; page 1, paragraph 9).

Claim 19, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al., US 2013/0061266 in view of Hirsch et al., US 2017/0171580, Christie et al., US 10,200,761 and Mannik et al., US 2004/0006509 further in view of Wood et al., US 2013/0263185.

Regarding claim 9, Chai in view of Hirsch, Christie, and Mannik discloses all the claimed limitations of claim 7, as well as the plurality of option tags (Chai; option tags can relate to each one of genre, popularity, and/or relevance; Fig. 6b, see "Genre", "Popularity", and "Relevance", and pages 4-5, paragraphs 47-49, and Christie; categories, i.e. tags, for types of content can be provided for selection by a user; col. 25, lines 9-18, and Fig. 32, elements 3261, 3262, and 3263).  

In a related art, Wood does disclose option tags are displayed in a user page within a preset time after the user first time plays a video through the user page (tags are displayed at certain times, i.e. preset times, after a user plays a video, i.e. including at least a first time; Fig. 7B, elements 754, 756 and 758, and page 7, paragraph 91).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chai, Hirsch, Christie, Mannik, and Wood by allowing presentation of tags at certain times during content playback, in order to provide an improved system and method for identifying relevant content, channels, and applications related to titles, tags, descriptions, etc. (Wood; page 2, paragraph 33).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al., US 2013/0061266 in view of Hirsch et al., US 2017/0171580 and Christie et al., US 10,200,761 and further in view of Kumar et al., US 2017/0032408.

Regarding claim 11, Chai in view of Hirsch and Christie discloses all the claimed limitations of claim 1.  
Chai in view of Hirsch and Christie does not explicitly disclose a user page is a user page that can be pulled down unlimitedly.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chai, Hirsch, Christie, and Kumar by allowing a page to be endlessly scrollable, in order to provide an improved system and method for providing continuous feeds of content (Kumar; page 5, paragraph 37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.